As filed with the Securities and Exchange Registration No. 333-167182 Commission on April 29, 2013 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 5 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes.) Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositors Principal Office) J. Neil McMurdie, Esq. One Orange Way, C2N Windsor, CT 06095 860-580-2824 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ X ] on May 31, 2013 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on [date] pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ X ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contracts EXPLANATORY NOTE Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 5 is to delay the effective date of the Post-Effective Amendment No. 4, which was filed on February 20, 2013. We have received and are currently working to address Staff comments, and we will make a filing pursuant to Rule 485(b) at a future date that incorporates our responses to the comments and any required missing information or items. PARTS A, B and C Parts A, B and C of this Post-Effective Amendment No. 5 incorporate by reference Parts A, B and C of Post-Effective Amendment No. 4 to Registration Statement on Form N-4 (File No. 333-167182) as filed on February 20, 2013. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, ING Life Insurance and Annuity Company, Variable Annuity Account B, has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf in the Town of Windsor, State of Connecticut, on the 29 th day of April 2013. By: VARABLE ANNUITY ACCOUNT B (REGISTRANT) By: ING LIFE INSURANCE AND ANNUITY COMPANY (DEPOSITOR) By: Mary (Maliz) E. Beams * Mary (Maliz) E. Beams President (Principal Executive Officer) By: /s/ J. Neil McMurdie J. Neil McMurdie as Attorney-in-Fact* As required by the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed by the following persons in the capacities indicated on April 29, 2013. Signatures Titles Mary (Maliz) E. Beams* President and Director Mary (Maliz) E. Beams (principal executive officer) Steven T. Pierson* Senior Vice President and Chief Accounting Officer Steven T. Pierson (principal accounting officer) Mark B. Kaye* Senior Vice President and Chief Financial Officer Mark B. Kaye (principal financial officer) Michael S. Smith* Director Michael S. Smith Ewout L. Steenbergen* Director Ewout L. Steenbergen Signatures Titles Donald W. Britton* Director Donald W. Britton Alain M. Karaoglan* Director Alain M. Karaoglan Rodney O. Martin* Director Rodney O. Martin By: /s/ J. Neil McMurdie J. Neil McMurdie as Attorney-in-Fact* *Executed by J. Neil McMurdie on behalf of those indicated pursuant to Powers of Attorney.
